110 F.3d 68
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Reyna Isabel LEMUS-DEL CID, a.k.a. Reyna Isabel Lemos-DelCid, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 96-70723.
United States Court of Appeals, Ninth Circuit.
Submitted March 24, 1997.*Decided March 27, 1997.

On Petition for Review of an Order of the Board of Immigration Appeals, No. Arl-vrm-gql.
B.I.A.
REVIEW DENIED.
Before:  SNEED, FARRIS, and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
Reyna Isabel Lemus-Del Cid, a native and citizen of El Salvador, petitions pro se for review of the Board of Immigration Appeals' ("BIA") denial of her applications for asylum and withholding of deportation based upon the BIA's adverse credibility finding.  We have jurisdiction pursuant to 8 U.S.C. § 1105a(a), and we deny Lemus-Del Cid's petition for review.


3
We review an adverse credibility determination for substantial evidence.  See Berroteran-Melendez v. INS, 955 F.2d 1251, 1256 (9th Cir.1992).  Where, as here, the BIA conducts a de novo review of the record, we review the BIA's determination.  See Ghaly v. INS, 58 F.3d 1425, 1430 (9th Cir.1995).


4
Lemus-Del Cid contends that the BIA's determination that her claims are not credible is not supported by substantial evidence.  This contention lacks merit.


5
The BIA may rely upon a Country Report of the United States Department of State to determine whether an applicant is entitled to asylum.  See id. at 1429.  Here, the BIA found that Lemus-Del Cid's testimony was not plausible and was not supported by background information in light of the Country Report's advisory opinion regarding the peace accords between the guerrillas and military in El Salvador.  The BIA reasonably relied upon the Country Report, see id., and, accordingly, the BIA's adverse credibility determination is supported by substantial evidence, see Berroteran-Melendez, 955 F.2d at 1256.


6
PETITION FOR REVIEW DENIED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3